DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 9, 2022 has been entered.
 
Status of Claims
Claims 1-11, 13-20, and 41 are pending and under examination on the merits in the instant case.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 13-20, and 41 remain rejected under 35 U.S.C. 103 as being unpatentable over Bergsma et al. (US 2017/0247704 A1, of record) in view of Hanson et al. (US 2012/0289457 A1, of record) and Geller et al. (US 2015/0361425 A1, of record).
Bergsma teaches making an antisense oligonucleotide of SEQ ID NO:122 targeted to intron 1 of GAA. See the following SEQ ID NO:122 copied below, wherein underlining has been added for the 20-mer found in SEQ ID NO:295 claimed in the instant case.

    PNG
    media_image1.png
    18
    272
    media_image1.png
    Greyscale

Bergsma identifies SEQ ID NO:122 as being designed to block splice elements so as to prevent splicing of exon 2, thereby including exon 2 of GAA. See page 12.
Bergsma teaches that although a 25-mer is exemplified, “shorter fragment” including a 20-mer fragment is envisioned and an embodiment of the disclosed invention. See paragraphs 0143 and 0145. 
Bergsma teaches that the oligonucleotide can be a PMO and is conjugated to CPPs. See paragraphs 0019, 0226, 0251-0253, and 0433. 
Bergsma teaches that the oligonucleotide can be used to treat Pompe disease. See paragraphs 0001, 0015, and 0024.
Bergsma does not disclose the PMO structure claimed in the instant case.
Hanson discloses PMO structure claimed in the instant case. See Figures 1A, 1B, and 1C copied below:

    PNG
    media_image2.png
    457
    818
    media_image2.png
    Greyscale

Hanson teaches in paragraph 0112 that “the carrier peptide, when conjugated to an antisense oligomer having a substantially uncharged backbone, is effective to enhance the binding of the antisense oligomer to its target sequence” (emphasis added). 
Hanson teaches that the “X” in Figure 1B or 1C can comprise a combination of “type (A)” linkage, which is N(CH3)2, and “type (B)” linkage, which is for instance 4-aminopiperidin-1-yl (i.e., APN). See paragraphs 0246-0247.
Hanson exemplifies a 20-mer PMO having a mixture of N(CH3)2 and “apn” linkages in Table 4 as below:

    PNG
    media_image3.png
    44
    466
    media_image3.png
    Greyscale

Hanson exemplifies a PMO comprising a mixture of N(CH3)2 and “apn” linkages, wherein N(CH3)2 linkages account for about 68% of the linkages. See Table 7 disclosing the following:

    PNG
    media_image4.png
    38
    506
    media_image4.png
    Greyscale

Geller also discloses structures recited in the instant claims, wherein the recited structures in the instant claims are exact carbon copies of Geller’s prior art structures including the denotations such as “G” with verbatim limitations. See Geller’s formula (II) in paragraph 0149 and the formula for “G” and the limitations regarding “G” as claimed in 2:

    PNG
    media_image5.png
    444
    324
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    224
    381
    media_image6.png
    Greyscale
 
Geller teaches that “T” is the following copied from paragraph 0139:

    PNG
    media_image7.png
    406
    326
    media_image7.png
    Greyscale

Geller teaches that CPP can be the following copied from paragraph 0199:

    PNG
    media_image8.png
    185
    350
    media_image8.png
    Greyscale

Geller teaches that CPP is a moiety that “enhances cellular uptake” of oligonucleotides to target cells thus enhances target binding. See paragraphs 0072 and 0078.
It would have been obvious to one of ordinary skill in the art before the effective filing date to make and use a 20-mer fragment of Bergsma’s SEQ ID NO:122 by utilizing prior art’s CPP-conjugated PMO structures taught by Hanson and Geller. One of ordinary skill in the art would have been motivated to truncate Bergsma’s 25-mer SEQ ID NO:122 to a 20-mer with a reasonable expectation of success in order to make and use a functionally equivalent PMO oligonucleotide at a reduced synthesis cost/time, because Bergsma expressly taught that “shorter fragment” including a 20-mer fragment of any of the GAA exon 2 inclusion oligonucleotides is envisioned and an embodiment, wherein one of ordinary skill in the art would have reasonably identified and pursued making predictable six 20-mer fragments within Bergsma’s SEQ ID NO:122 as following:
5’-GGCTCTCAAAGCAGCTCTGA (100% identical to SEQ ID NO:295 claimed in the instant case);
5’-GCTCTCAAAGCAGCTCTGAG;
5’-CTCTCAAAGCAGCTCTGAGA;
5’-TCTCAAAGCAGCTCTGAGAC;
5’-CTCAAAGCAGCTCTGAGACA;
5’-TCAAAGCAGCTCTGAGACAT.
“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that not of innovation but of ordinary skill and common sense.”  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
One of ordinary skill in the art would have been motivated to incorporate prior art’s CPP conjugations and PMO intersubunit linkage modifications taught by Hanson and Geller into any of the finite number of 20-mer fragments of Bergsma’s SEQ ID NO:122 with a reasonable expectation of success in order to enhance target binding activity of the 20-mer PMO for the purpose of treating Pompe disease, because Bergsma taught that GAA intron 1-targeting oligonucleotides including shorter fragments of SEQ ID NO:122 are useful for treating Pompe disease, and because use of all N(CH3)2 intersubunit linkages or a combination of N(CH3)2 and other (e.g., 4-aminopiperidin-1-yl) linkages such that the N(CH3)2 intersubunit linkages account for about 66% were art-recognized, alternative PMO design options as taught by Hanson. As such, one of ordinary skill in the art would have reasonably pursued the known PMO design options, thereby obtaining a PMO structure claimed in the instant case, wherein each “X” in Hanson’s intersubunit linkages is N(CH3)2 as exemplified by Hanson’s Figure 1A or Geller’s Formula (II), or wherein various numbers of (e.g., about 66%) of “X” in Hanson’s intersubunit linkages are N(CH3)2 and the remaining linkages are different such as 4-aminopiperidin-1-yl as exemplified by Hanson’s compounds “NG-10-0096”, “NG-10-0097”, and “NG-10-0212”. 
Accordingly, claims 1-11, 13-20, and 41 taken as a whole would have been prima facie obvious before the effective filing date. 

Response to Arguments
Applicant's arguments filed on May 9, 2022 have been fully considered but they are not persuasive. Applicant argues that the claims are not obvious because there is no motivation to select Bergsma’s SEQ ID NO:122 from more than 1,500 different sequences as “SEQ ID NO: 122 appears to perform the “worst” or “one of the lowest” of all the tested antisense oligomeric compounds” by pointing out Figures 19-21 of Bergsma. In response, it is noted that the numerical value “122” in the x-axis (“Construct”) of Figures 19 and 21 of Bergsma or the value “122” in Figure 20 is not the same as Bergsma’s SEQ ID NO:122. As evidenced by the fact that the minus (-) numerical values in “Construct” of the x-axis of Figures 19 and 21 or in mRNA lanes in Figure 20 of Bergsma (e.g., “-318”, “-298”, and “-18”), the numerical values in Figures 19-21 represent the “antisense sequence positions according to table 1.” See paragraph 0053 of Bergsma. It is noted that Bergsma’s disclosure does not have a table labeled “table 1”. However, one of ordinary skill in the relevant art would readily and reasonably understand that the numerical values in Figures 19-21 correspond to the first nucleotide position of GAA target to which the “AON” sequence anneals as referred to in the table listed in paragraph 0142, which discloses “-319”, “-299”, “-19”, “110”, and “530”, all of which are nucleotide positions numbers. Now, see the relevant portion of Bergsma’s page 12 disclosing SEQ ID NO:122 as reproduced below.

    PNG
    media_image9.png
    140
    397
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    62
    398
    media_image10.png
    Greyscale

As shown above, SEQ ID NO:122 is clearly targeted to intron 1 as evidenced by minus (-) signs preceding nucleotide position numbers. In addition, the 25-mer sequence of SEQ ID NO:122 is designed to anneal to nucleotide positions -79-55 of GAA intron 1 as evidenced by the fact that a 20-mer fragment (nucleotide positions 6-25) and a 5-mer fragment (nucleotide positions 1-5) of the 25-mer sequence of SEQ ID NO:122 are found in SEQ ID NOs:53-54 also listed in the table at page 12, wherein the aforementioned 20-mer and 5-mer fragments are underlined. 

    PNG
    media_image11.png
    48
    389
    media_image11.png
    Greyscale

Now, it is noted that the oligomers targeted to the intron 1 regions encompassing nucleotide positions -79-55 of GAA intron 1 targeted by Bergsma’s SEQ ID NO:122 indeed provided about 70% or 130% inclusion of GAA exon 2 and about 70% and 90% GAA enzyme activity. See for instance the Construct numbers “-78” and “-58” in Figures 19 and 21.
See also Figure 22 clearly showing that the Construct numbers “-78” and “-58” (or “AS-78” and “AS-58”) are targeted to intron 1 of GAA, whereas Construct number 122 (or “AS122”) pointed out by applicant as being equivalent to SEQ ID NO:122 is targeted to exon 2 of GAA as copied below.

    PNG
    media_image12.png
    195
    921
    media_image12.png
    Greyscale

Hence, the “worst”- or “one of the lowest”-performing “AS122” that is incorrectly pointed out as being same as SEQ ID NO:122 targeted to intron 1 cannot support applicant’s alleged lack of motivation. 
Applicant argues that there are “numerous possible modifications” skilled in the art can make from Bergsma’s 25-mer SEQ ID NO:122 to arrive at the 20-mer SEQ ID NO:295 claimed in the instant case and there is no reason that one skilled in the art can arrive at SEQ ID NO:295 “particularly in light of the clear teaching away from SEQ ID NO:122”. In response, it is noted that there is no alleged “clear teaching away from SEQ ID NO:122” as explained above. Further, making a 20-mer PMO having a mixture of N(CH3)2 and 4-aminopiperidin-1-yl (i.e., APN) linkages was an art-recognized PMO design option as evidenced by Hanson, and making 20-mer fragments of Bergsma’s 25-mer SEQ ID NO:122 would involve only six possible 20-mer sequences, one of which is 100% identical to SEQ ID NO:295 claimed in the instant case as explained in the rejection above. Moreover, Bergsma’s “AS-58” (or Construct number -58) performed better in inducing GAA exon 2 inclusion and GAA enzyme activity compared to “AS-78” (or Construct number -78) as shown in Figures 19 and 21. As such, when truncating Bergsma’s 25-mer sequence of SEQ ID NO:122 spanning positions -79-55 to a 20-mer, one of ordinary skill in the art would have been motivated to remove the 3’ region nucleotides targeting the upstream nucleotides (e.g., position -78) while keeping the 5’ region nucleotides targeting the downstream nucleotides (e.g., position -58). Now, note that the 20-mer that is identical to SEQ ID NO:295 claimed in the instant case has the greatest number of nucleotides targeting the downstream nucleotides included in “AS-58” (or Construct number -58) out of a total of six possible 20-mer fragments of Bergsma’s SEQ ID NO:122. Hence, there is no reason that a person of ordinary skill in the art, who is also a person of ordinary creativity, would have been taught away from making all of six 20-mer PMO fragments of Bergsma’s SEQ ID NO:122 including the 20-mer of SEQ ID NO:295 claimed in the instant case with a reasonable expectation of success.
Note that a “person of ordinary skill is also a person of ordinary creativity, not an automaton.” KSR. International Co. v. Teleflex Inc., 550 US 398, 421, 82 USPQ2d 1385, at 1397 (U.S. Supreme Court, 2007). In addition, for obviousness under §103, “all that is required is a reasonable expectation of success”, and it does not require “absolute predictability of success”. See In re O ’Farrell, 853 F.2d 894, 7 USPQ2d 1673 (Fed. Cir. 1988) at 1681.
In view of the foregoing, applicant’s arguments are not found persuasive to show nonobviousness of the rejected claims pertaining to SEQ ID NO:295.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,236,338 B2 issued in Application No. 14/917,173 in view of Hanson et al. (US 2012/0289457 A1, of record) and Geller et al. (US 2015/0361425 A1, of record).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims drawn to a PMO whose targeting sequence is SEQ ID NO:295 are an obvious variation and embodiment of the ‘338 patent claims drawn to a PMO targeting sequence is SEQ ID NO:5 (5’-GGCNCNCAAAGCAGCNCNGA, wherein N is T), which is 100% identical to SEQ ID NO:295 claimed in the instant case. It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate art-recognized PMO structures, CPP conjugations, and modifications thereof into the oligomer of the ’338 patent claims in order to improve cellular uptake of the oligomer of the ‘338 patent claims, because alternative PMO structures/modifications including a mixture of intersubunit linkage modifications were art-recognized PMO design options recognized in the art, and because the modifications including CPP conjugations were known to improve PMO cellular uptake in view of the teachings of Hanson and Geller.

Response to Arguments
In the remarks filed on May 9, 2022, applicant did not provide any substantial rebuttal arguments rebutting the supposed errors of the instant double patenting rejection. 
Conclusion
No claim is allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635